People v Ramirez (2019 NY Slip Op 01330)





People v Ramirez


2019 NY Slip Op 01330


Decided on February 21, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2019

Friedman, J.P., Gische, Kapnick, Gesmer, Kern, JJ.


8483 1381/14

[*1]The People of the State of New York Respondent,
vYunnel Ramirez, Defendant-Appellant.


David K. Bertan, Bronx, for appellant.
Darcel D. Clark, District Attorney, Bronx (Kristian D. Amundsen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Joseph J. Dawson, J.), rendered July 15, 2015, convicting defendant, after a jury trial, of criminal possession of a weapon in the second and third degrees and resisting arrest, and sentencing him to an aggregate term of five years, unanimously affirmed.
The court properly denied defendant's suppression motion. Defendant's suspicious behavior, including moving a metal object from his waistband to the crotch area of his pants, gave the police a founded suspicion of criminality justifying a common-law inquiry, and "[a]s a result of defendant's flight upon the approach of the officers, and the additional suspicion engendered by it, the evidence met the level of reasonable suspicion, justifying pursuit" (People v Pines, 281 AD2d 311, 312 [1st Dept 2001], affd 99 NY2d 525 [2002]).
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-49 [2007]). There is no basis for disturbing the jury's credibility determinations, including its evaluation of the plausibility of the police account of the incident.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 21, 2019
CLERK